Citation Nr: 9926333	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-23 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiac (valvular) 
disease, claimed as heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1966 to August 
1992.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO).


FINDING OF FACT

Competent medical evidence showing heart disease has not been 
presented.


CONCLUSION OF LAW

A well grounded claim for service connection for cardiac 
disease has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records are positive for an asymptomatic 
heart murmur in December 1978.  Subsequent treatment records, 
including service retirement examination report dated April 
1992, are silent for murmur or any medical findings for 
cardiac disease.

Report of VA examination dated October 1992 was negative for 
cardiac disease.

VA outpatient treatment records dated May 1993 to May 1994 
reflect an April 1994 (Persian Gulf Registry Examination) 
diagnosis for "asymptomatic heart murmur compatible with 
either mild aortic stenosis or flow murmur secondary to  *** 
aortic valve."

In July 1997, a VA cardiac examination was conducted.  The 
appellant, age 52, denied all abnormal cardiac symptoms, such 
as, syncope, chest pain or tightness, orthopnea, dyspnea, and 
leg swelling.  He reported regular exercise without 
difficulty and was noted to have hypertension.  Clinical 
findings reflect that the appellant appeared well-developed 
and well-nourished.  No abnormal cardiac findings were found, 
except for murmur, on physical examination.  An 
electrocardiogram revealed left ventricular hypertrophy due 
to nonspecific ST changes inferolaterally.  An x-ray showed 
mild cardiomegaly.  A stress test revealed no ischemia at 
moderate to high levels of myocardial stress and his resting 
echocardiogram was negative for valvular abnormalities.  The 
diagnosis was reported as follows:

The patient does have a heart valve 
murmur on physical examination; however, 
it does sound to be benign. There does 
not seem to be any evidence of 
hypertrophic obstructive cardiomyopathy 
with outflow obstruction since the murmur 
decreases with Valsalva.  The patient is 
also completely asymptomatic from an 
obstructive cardiomyopathy or aortic 
stenosis standpoint, but because this is 
the reason for the patient's examination, 
we will go ahead and get an 
echocardiogram to document the degree of 
left ventricular hypertrophy and ensure 
that the aortic valve is a normal 
tricuspid aortic valve instead of a 
bicuspid aortic valve which would need to 
be followed.

In an addendum to this examination report, the examiner 
indicated that the echocardiogram was negative for any 
significant valvular disease.  The murmur was deemed benign 
and no further work-up or treatment was found necessary.  
Additionally, the examiner stated that the appellant's left 
ventricular hypertrophy was secondary to his long history of 
hypertension and that the murmur was unrelated.

ANALYSIS

The appellant seeks service connection for a cardiac disease 
(valvular), claimed as a heart murmur.  Service connection 
may be granted, when the facts, as shown by the evidence, 
establish that a particular injury or disease resulting in 
chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  In the 
case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection is presumed if a veteran manifests a chronic 
disease, such as cardiovascular disease, to a degree of at 
least 10 percent within one year after separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).
An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing cardiac disease.  On VA cardiac examination 
in July 1997, a comprehensive work-up was performed to 
ascertain whether or not the current medical findings for a 
heart murmur were of valvular etiology.  The answer was 
unequivocally negative.  The medical evidence of record shows 
that the appellant has a benign or asymptomatic heart murmur, 
and the medical evidence of record does not show cardiac 
disease related thereto.

There are three elements of a "well grounded" claim for 
service connection as set forth above and the first element 
requires evidence of a current disability as provided by a 
medical diagnosis.  See Caluza supra.  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet.App. 
233, 225 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992).  Additionally, we note that, as a layman, the 
appellant is not competent to offer opinions on medical 
diagnosis; moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).

In view of the above, the Board finds that a well grounded 
claim for cardiac disease (valvular), claimed as heart 
murmur, has not been presented.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and supplemental statement of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claim for service connection.


ORDER

Service connection for cardiac disease (valvular), claimed as 
heart murmur, is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

